UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 10, 2007 LANDMARK LAND COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 0001-08755 77-0024129 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2817 Crain Highway, Upper Marlboro, Maryland 20774 (Address of principal executive offices) (301) 574-3330 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On August 10, 2007, Landmark Land Company, Inc. issued a press release announcing the declaration of a $.025 per share dividend on the company’s common stock.This dividend will be payable to shareholders of record at the close of business on August 24, 2007.A copy of the press release is attached as Exhibit 99.1 hereto and incorporated herein by reference. 1 Item 9.01 - Financial Statements and Exhibits (c)Exhibits 99
